Citation Nr: 0612725	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection a chronic respiratory 
disorder, including asthma, bronchiectasis, and chronic 
obstructive pulmonary disease (COPD) due to in service 
pneumonia or asbestos exposure.

2.  Entitlement to service connection for other residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 Appellant & Dr. M.P.

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1957 to March 1961.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision by the Cheyenne Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2000, the 
veteran testified before a decision review officer (DRO); a 
transcript of that hearing is or record.  In March 2006, the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A chronic respiratory disorder, diagnosed as asthma, 
bronchiectasis, and COPD, developed as a consequence of 
pulmonary conditions, including pneumonia, treated in 
service; the veteran is not shown to have an asbestos-related 
chronic respiratory disorder.

2.  The episode of pneumonia for which the veteran received 
treatment in 1957 during service was acute and transitory 
nature, and resolved; the veteran currently does not have 
pneumonia or other residuals of such disease.  


CONCLUSION OF LAW

1.  Service connection for a chronic respiratory disorder, 
diagnosed as asthma, bronchiectasis, and COPD is warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).

2.  Service connection for other residuals of pneumonia is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Service connection for the veteran's claims was initially 
denied as not well-grounded, but was thereafter reconsidered 
on the merits, and well-groundedness is not an issue.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letters dated in July 
2001 and May 2004, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The July 2001 and May 2004 letters also advised 
the veteran to let VA know if there was "any additional 
evidence or information" that he thought would help support 
his claim. 

It is noted that the rating decision on appeal was in January 
1999.  Notice fully complying with the provisions of the VCAA 
was not provided to the veteran until July 2001.  Therefore, 
the veteran did not receive proper notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  Proper notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The veteran's representative showed understanding 
of VA's duty to notify and assist requirements as he stated 
in a February 2005 appellant's brief, "[the] record reveals 
that [VA] undertook and complied with all requirements 
pursuant to the [VCAA] and more recent 'Duty to Assist' 
legislation."  

And while the appellant was not notified of the disability 
ratings and effective date of an award in regards to the 
claim for service connection for a chronic respiratory 
disorder due  to in-service pneumonia or asbestos exposure 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
he is not prejudiced by lack of such notice since there is no 
detriment to the veteran in light of the favorable 
disposition. 

And while the appellant was not notified of the disability 
ratings and effective date of an award in regards to the 
claim for service connection for other residuals of pneumonia 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
he is not prejudiced by lack of such notice since the Board 
concludes below that there is a preponderance of the evidence 
against this claim any questions as to the appropriate 
[disability rating, effective date to be assigned] are 
rendered moot.   

Regarding VA's duty to assist, as the veteran's service 
medical records (SMR's) were apparently destroyed by a fire 
at the National Personnel Records Center (NPRC) (as indicated 
in an August 1997 response), VA has a heightened "duty to 
assist."  A request was made to NPRC to furnish any records 
of asbestos exposure, in which NPRC responded in November 
2002 that such records either do not exist, that NPRC does 
not have them, or that efforts to locate them at NPRC in the 
future would be futile.  It appears that the veteran was able 
to supplement the record with copies of his at least some of 
his SMR's and there is no indication that any pertinent 
records are available and remain outstanding.  The record 
includes private and VA treatment records.  VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  Here, the RO arranged 
for an examination in April 2000.  All notice and duty to 
assist requirements appear to be met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits.  
See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

An August 1997 response from NPRC indicated that that the 
records may have been destroyed in a fire at the NPRC.  A 
response from NPRC in relation to the veteran's asbestos 
claim indicated that such files either do not exist or are 
not located at NPRC.  SMR's (provided by the veteran) 
included in the claims file showed that the veteran was 
hospitalized for a week due to bronchopneumonia (left lower 
lobe), gastroenteritis, and streptococcic sore throat in 
April 1957.  A chest x-ray was normal and he was discharged 
back to duty.  In October 1958, he was hospitalized for four 
days due a common cold; throat cultures and other laboratory 
reports were normal.  

Postservice medical records include reports from Lakeland 
Medical Center in 1966; x-ray reports showed right middle 
lobe pneumonia with questionable minimal lingular 
involvement.  In October 1970, findings were normal, and 
there was no evidence of recent pneumonitis.  

January 1994 to March 1997 treatment records from Dr. DR 
showed treatment for asthma, including an episode of 
respiratory arrest in 1996.  

1996 treatment records from McKee Medical Center also 
documented a diagnosis of asthma; chest x-rays were 
unremarkable. 

June 1997 to December 1998 treatment records from Cheyenne 
VAMC showed treatment for COPD.   May 1998 treatment records 
from Poudre Valley Medical Center and Cheyenne VA Medical 
Center (VAMC) noted that the veteran experienced shortness of 
breath and coughing; he woke up feeling that he could not get 
any air.  The primary diagnosis on admission was asthmatic 
bronchitis with no clear precipitating event, although there 
may have been a viral infection involved.  The reported 
diagnosis at discharge was COPD.  October 1998 records showed 
that the veteran was hospitalized again with an exacerbation 
of COPD and reactive airway disease.  

An October 1999 medical statement from S.B., A VA physician, 
indicated that the veteran had significant reactive airway 
disease (asthma) that caused him to remain on oxygen and 
limited his lifestyle.  The physician  stated that people who 
have significant pneumonia early in life often display 
unusually reactive airways later so "it is possible that his 
present disability may be related to his past pneumonia, 
while he was in the service."  

A February 2000 medical statement from M.P., a VA physician, 
indicated that there were numerous episodes of pneumonia in 
service, and the veteran currently has COPD.  Dr. M.P. found 
that the etiology was a combination of several things, 
including multiple pneumonia problems and a history of hiatal 
hernia with chronic reflux and aspiration.  

A February 2000 statement from  K.B., a VA physician, 
questioned the etiology of severe COPD in a non-smoker and 
was told that the veteran suffered pneumonia three times in 
service.  Dr. K.B. stated that prior pneumonia was a 
predisposing factor for repeat pneumonia due to physical 
changes in the lung parenchyma; this can cause a cascade of 
events leading to worsening lung disease, and it was likely 
that the original bouts of pneumonia set in motion such a 
course of events.  

At a February 2000 DRO hearing, the veteran testified that he 
was also treated by a civilian doctor during service in which 
he was given IV antibiotics and lost significant weight.  He 
was unable to obtain any records for this treatment because 
the treating doctor is deceased.  He testified that the next 
episode of pneumonia was in 1966.  

On April 2000 VA examination, by a pulmonary consultant, it 
was noted that the claims file was reviewed.  The examiner 
indicated that the mild to moderate airway obstruction with 
evidence of air trapping and with normal DLCO argues against 
emphysema as a diagnosis.  Given the episodic shortness of 
breath, wheeze, lack of tobacco history, and pulmonary 
function test showing obstructive lung disease and positive 
bronchodilator response, the most likely diagnosis is asthma.  
The examiner opined that it is unlikely that one documented 
pneumonia episode in April 1957 contributed to the current 
asthma, because asthma is not a sequela of community acquired 
pneumonia, and a chest x-ray was clear a week after the 1957 
admission.  

At the March 2006, videoconference hearing, Dr. M.P. 
testified that the veteran has had increase pulmonary 
problems since the fifties and that he definitely has asthma 
and chronic lung problems.  He stated that a recent CT scan 
of the veteran's chest confirmed bronchiectasis.  Dr. MP 
opined that the bronchiectasis was directly related to the 
veteran's pneumonia in service and all of the veteran's 
pulmonary problems are also related to the pneumonia.  

III.  Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

IV.  Analysis

The veteran essentially maintains that he has residuals of an 
in-service episode of pneumonia and that currently diagnosed 
asthma and other chronic respiratory disorders developed as a 
consequence of pulmonary problems during his period of 
military service from March 1957 to March 1961.

As noted above, the veteran's complete service medical 
records are not available. Inservice medical reports do show 
that he was hospitalized for one week for treatment of 
bronchopneumonia in April 1957 and for four days for 
treatment of a cold in October 1958.  The veteran further has 
testified that he was hospitalized a third time for a 
pulmonary symptoms, notwithstanding the absence of records of 
this treatment.  Post-service medical records further 
demonstrate that he has received treatment since the early 
1990s for asthma, asthmatic bronchitis, COPD, and other 
chronic pulmonary conditions. 

The VA physician who examined the veteran in April 2000 
expressed the opinion that it was unlikely that the in-
service episode in April 1957 contributed to the veteran's 
asthma.  Another VA physician (Dr. S.B.), however, in October 
1999 stated it was possible that the veteran's reactive 
airway disease or asthma was related to the in-service 
pneumonia.  Yet a third VA physician (Dr. M.P.) opined in 
February 2000 that the in-service pneumonia problems 
contributed to the development of COPD.  In March 2006, Dr. 
M.P., also testified that the veteran's bronchiectasis and 
other pulmonary problems are related to the veteran's 
inservice pneumonia.    

Based on the above conflicting evidence, the Board concludes 
that it is at least as likely as not that the in-service 
pulmonary conditions did play a significant role in the 
development a chronic respiratory disorder, variously 
diagnosed.  When, as in this case, the evidence is in 
equipoise, the benefit of the doubt is to be resolved in the 
veteran's favor.  Accordingly, service connection for a 
chronic respiratory disorder, variously diagnosed, is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.  As service connection for a chronic 
respiratory disorder is already warranted and there is no 
evidence that the veteran was exposed to asbestos in service 
or that he has an asbestos-related respiratory disorder, 
there is no need to belabor whether a chronic respiratory 
disorder is related to any in service asbestos exposure.

The Board finds that there is no evidence to support the 
veteran's assertion that he has other residuals separate from 
a chronic respiratory disorder, however diagnosed, from the 
April 1957 episode of pneumonia in service.  This issue 
seeking service connection for other residuals of pneumonia 
is therefore denied.  




ORDER

Service connection for a chronic respiratory disorder, 
including asthma, bronchiectasis, and COPD, is granted.

Service connection for other residuals of pneumonia is 
denied.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





